      Case 3:17-cv-06932-MMC Document 143 Filed 02/12/19 Page 1 of 4




 1   Randall E. Kay (State Bar No. 149369)              Daniel Johnson Jr. (Bar No. 57409)
     rekay@jonesday.com                                 Mario Moore (Bar No. 231644)
 2   Douglas L. Clark (State Bar No. 279408)            Robert G. Litts (Bar No. 205984)
     dlclark@jonesday.com                               DAN JOHNSON LAW GROUP, LLP
 3   JONES DAY                                          400 Oyster Point Blvd., Suite 321
     4655 Executive Drive, Suite 1500                   South San Francisco, CA 94080
 4   San Diego, CA 92121.3134                           Telephone: +1.415.604.4500
     Telephone:    +1.858.314.1200                      dan@danjohnsonlawgroup.com
 5   Facsimile:    +1.844.345.3178                      mario@danjohnsonlawgroup.com
                                                        robert@danjohnsonlawgroup.com
 6   Patrick T. Michael (State Bar No. 169745)
     pmichael@jonesday.com                              Attorneys for Defendant
 7   Marcus S. Quintanilla (State Bar No. 205994)        UNITED MICROELECTRONICS
     mquintanilla@jonesday.com                           CORPORATION, and FUJIAN JINHUA
 8   JONES DAY                                           INTEGRATED CIRCUIT CO., LTD.
     555 California Street, Suite 2600
 9   San Francisco, CA 94104.1501                       Lyle B. Vander Schaaf (pro hac vice)
     Telephone:     +1.415.626.3939                     Evi T. Christou (pro hac vice)
10   Facsimile:     +1.415.875.5700                     Fei Hu (pro hac vice)
11   Emily M. Whitcher (State Bar No. 321790)           BRINKS GILSON & LIONE
     ewhitcher@jonesday.com                             1775 Pennsylvania Ave, NW, Suite 900
12   JONES DAY                                          Washington, DC 20006
     555 South Flower Street, Fiftieth Floor            Telephone: (202) 296-8700
13   Los Angeles, CA 90071-9997                         lvanderschaaf@brinksgilson.com
     Telephone:    +1.213.489.3939                      echristou@brinksgilson.com
14   Facsimile:    +1.213.243.2539                      fhu@brinksgilson.com
15   Attorneys for Plaintiff
     MICRON TECHNOLOGY, INC.                            Harold V. Johnson (pro hac vice)
16                                                      BRINKS GILSON & LIONE
                                                        455 N. Cityfront Plaza Drive, Suite 3600
17                                                      Chicago, IL 60611
                                                        Telephone: (312) 321-4200
18
                                                        hjohnson@brinksgilson.com
19                                                      Attorneys for Defendant
                                                         FUJIAN JINHUA INTEGRATED
20                                                       CIRCUIT CO., LTD.

21                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
22

23   MICRON TECHNOLOGY, INC.,                            Case No. 3:17-CV-06932-MMC
                 Plaintiff,
24                                                       STIPULATION AND [PROPOSED]
           v.                                            AMENDMENT TO PROTECTIVE
25                                                       ORDER TO ADD PARTY; ORDER
     UNITED MICROELECTRONICS
26   CORPORATION, et al.,
                 Defendants.
27

28                                                  1                        3:17-CV-06932-MMC
      STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD PARTY;
                                      ORDER
       Case 3:17-cv-06932-MMC Document 143 Filed 02/12/19 Page 2 of 4




 1            IT IS HEREBY STIPULATED by and between Plaintiff Micron Technology, Inc.,

 2   (“Micron”) Defendant United Microelectronics Corporation (“UMC”), and Defendant Fujian Jinhua

 3   Integrated Circuit Co., Ltd. (“Jinhua”) through their respective attorneys of record to amend the

 4   current Protective Order (Dkt. 74) for the purposes of adding information related to Jinhua for the

 5   Protective Order and updating Exhibit A to the Protective Order. The Parties stipulate to being bound

 6   to the underlying Protective Order and the following amendments to the same:

 7            Change paragraph 2.4 of the Protective Order to read as follows:

 8            “2.4   Designated Corporate Representative: The two employees designated by each

 9   respective party, who are not involved with competitive decision making, and seek to have access

10   to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

11            (a)    Employees for Micron Technology, Inc.: Jan Bissey and one more to be named

12   later.

13            (b)    Employees for United Microelectronics Corporation: To be determined.

14            (c)    Employees for Fujian Jinhua Integrated Circuit Co., Ltd.: To be determined.

15            Change paragraph 2.5 of the Protective Order to read as follows:

16            “2.5   Designated House Counsel: House Counsel who seek access to “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

18            (a)    In-house attorneys for Micron Technology, Inc.: David Ashmore, Esq. and Michael

19   Myers, Esq.

20            (b)    In-house attorneys for United Microelectronics Corporation: Lucas Chang and one

21   other attorney to be named later.

22            (c)    In-house attorneys for Fujian Jinhua Integrated Circuit Co., Ltd.: To be determined.

23            Change Exhibit A of the Protective Order to read as follows:

24

25

26

27

28                                                     2                         3:17-CV-06932-MMC
        STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD PARTY;
                                        ORDER
      Case 3:17-cv-06932-MMC Document 143 Filed 02/12/19 Page 3 of 4




 1                                               “EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4   ______________________________ [print or type full address], declare under penalty of perjury

 5   that I have read in its entirety and understand the Stipulated Protective Order that was issued by the

 6   United States District Court for the Northern District of California on July 5, 2018, as amended on

 7   February __, 2019, in the case of Micron Technology Inc. v. United Microelectronics Corp. et. al,

 8   Case No. 3:17-CV-06932-MMC. I agree to comply with and to be bound by all the terms of this

 9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

11   not disclose in any manner any information or item that is subject to this Stipulated Protective

12   Order to any person or entity except in strict compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20

21          Date: _________________________________

22

23          City and State where sworn and signed: _________________________________

24

25          Printed name: ______________________________

26
            Signature: __________________________________”
27

28                                                      3                          3:17-CV-06932-MMC
        STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD PARTY;
                                        ORDER
      Case 3:17-cv-06932-MMC Document 143 Filed 02/12/19 Page 4 of 4




 1        IT IS SO STIPULATED.

 2   Dated: February 12, 2019          Respectfully submitted,
 3                                     JONES DAY
 4                                     By: s/ Randall E. Kay
                                            Randall E. Kay
 5
                                       Attorneys for Plaintiff
 6                                     MICRON TECHNOLOGY, INC.
 7                                     DAN JOHNSON LAW GROUP, LLP
 8                                     By: s/ Daniel Johnson, Jr.
                                            Daniel Johnson, Jr.
 9
                                       Attorneys for Defendant
10                                      UNITED MICROELECTRONICS
                                        CORPORATION, and FUJIAN JINHUA
11                                      INTEGRATED CIRCUIT CO., LTD.
12                                     BRINKS GILSON & LIONE
13                                     By: s/ Lyle B. Vander Schaaf
                                            Lyle B. Vander Schaaf
14
                                       Attorneys for Defendant
15                                     FUJIAN JINHUA INTEGRATED CIRCUIT CO.,
                                       LTD.
16

17

18

19
                                       ORDER
20
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22
            February 12, 2019
     DATED: _____________                      _____________________________________
                                               ____________________
                                               __                   ________________
                                                                    __
23                                             The  Honorable
                                               Thee Ho                      Chesney
                                                      onorable Maxine M. Chesne neyy
                                                                                ne
                                               United  States
                                               U it d St  t DiDistrict
                                                                 t i t JJudge
                                                                          d
24

25

26

27

28                                         4                          3:17-CV-06932-MMC
       STIPULATION AND [PROPOSED] AMENDMENT TO PROTECTIVE ORDER TO ADD PARTY;
                                       ORDER
